WatsoN, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the *169United States tbat the merchandise marked “A” and initialed JJO (Initials) by Commodity Specialist J. J. O’Connor, Jr. (Commodity Specialist’s name) on the invoices included with the entry the subject of the above enumerated protest, which was assessed for duty at the rate of 25 per centum ad valorem plus 3½⅜ per pound under the provisions of Item 403.60, T.S.U.S., and is cfaimed to be dutiable at the rate of 20 per centum ad valorem plus 3½0 per pound under the provisions of Item 406.80, T.S.U.S. consists of a finished organic chemical product, viz., a fast color salt.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is limited to the merchandise and the issue herein above described, and is submitted for decision upon this stipulation.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letters JJO by Commodity Specialist J. J. O’Connor, Jr., on the invoice accompanying the entry covered by the involved protest properly dutiable under the provisions of item 406.80, Tariff Schedules of the United States, at the rate of 20 per centum ad valorem and 3½ cents per pound as a finished organic chemical product, viz, a fast color salt, as claimed. The protest is sustained.
Judgment will issue accordingly.